Exhibit 10.2
FORM OF
DEBT CONVERSION AGREEMENT


This DEBT CONVERSION AGREEMENT (this "Agreement") is dated August __, 2015 (the
"Effective Date"), by and among ___________ ("Holder"), CSA LLC, CSA , a
Colorado limited liability company  ("CSA") and CSA Holdings, Inc. (formerly,
Asta Holdings, Corp.), a Nevada corporation ("CSAX").
 
R E C I T A L S:


WHEREAS, the Holder has lent CSA a total of $_____ pursuant to a promissory note
dated  ___________ plus accrued interest through August 28, 2015 in the amount
of $______ for an aggregate amount due of $______ (the "Debt"); and


WHEREAS, Holder desires to convert the Debt into shares of CSAX's 5% Series A
Convertible Preferred Stock (the "Series A Preferred") as provided for in the
Securities Purchase Agreement in the form attached hereto as Exhibit A.


WHEREAS, Holder, CSA and CSAX intend this conversion to be completed pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended.


NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, the parties mutually agree as follows:


1.  Conversion of Debt.


1.1            As of the Effective Date, the Debt shall be converted into _____
shares of Series A Preferred.


2.   Representations and Warranties of CSA and CSAX.


        2.1  Authorization.  The execution, delivery and performance by CSA and
CSAX of their respective obligations under this Agreement and the performance of
all of their obligations hereunder have been duly authorized by all necessary
corporate action, and this Agreement has been duly executed and delivered by CSA
and CSAX.  This Agreement constitutes the valid and binding obligation of CSA
and CSAX enforceable in accordance with its terms.  The execution and
performance of the transactions contemplated by this Agreement and compliance
with its provisions by CSA and CSAX will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, their respective Operating Agreement, Articles of Incorporation
or Bylaws or any agreement to which CSA and CSAX is a party or by which it or
any of its properties is bound.
 
                 2.2  Issuance of Shares.  The issuance and delivery of the
Series A Preferred in accordance with this Agreement has been duly authorized by
all necessary corporate action on the part of  CSAX, and the underlying shares
of Common Stock to be delivered pursuant to the Series A Preferred, when so
delivered, will have been duly and validly authorized and issued by CSAX and
will be fully paid and nonassessable.


                2.3  Binding Obligation.  Assuming the due execution and
delivery of this Agreement, this Agreement constitutes the valid and binding
obligation of CSA and CSAX, enforceable against them in accordance with its
terms, subject, as to enforcement, (i) to bankruptcy, insolvency,
reorganization, arrangement, moratorium and other laws of general applic-ability
relating to or affecting creditors' rights and (ii) to general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.
            
1

--------------------------------------------------------------------------------



3. Miscellaneous.


3.1  No Third Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.


3.2  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


                 3.3  Counterparts.  This agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


3.4  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada (without regard to conflict of
laws).


                3.5  No Waiver/Amendments.  Any waiver by either party to this
Agreement of any provision of this Agreement shall not be construed as a waiver
of any other provision of this Agreement, nor shall such waiver be construed as
a waiver of such provision respecting any future event or circumstance. No
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by both parties.


3.6 Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


                 3.7 Costs.  Each party will bear the costs and expenses
incurred by it in connection with this Agreement and the transaction
contemplated thereby.


3.8  Survival of Terms.  All representations, warranties and covenants contained
in this Agreement or in any certificates or other instruments delivered by or on
behalf of the parties hereto shall be continuous and survive the execution of
this Agreement.


3.9  Assignment.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of any
assignee, subject to the terms and conditions hereof.


3.10 Headings.  The headings used in this Agree-ment are for convenience only
and shall not by themselves determine the interpretation, construction or
meaning of this Agreement.


3.12 Additional Assurances.  Holder agrees to fur-nish to CSA and CSAX, promptly
upon CSA and CSAX's written request there-for, such additional documents or
instruments, if any, in connection with the conversion of the Debt into the
Series A Preferred and cancellation of such Debt, CSA and CSAX, or its agent may
require.
2

--------------------------------------------------------------------------------



3.13 Attorneys Fees and Costs.  In the event any party to this Agreement shall
be required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys' fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Holder and CSA and CSAX have caused this Agreement to be
executed as of the day and year first above written.


HOLDER
 
 
______________________________
 
CSA Holdings, Inc.
 
 
By:__________________________
    Daniel Williams, CEO
 
 
 
 
 
 
 
CSA LLC
 
 
By:__________________________
    Daniel Williams, CEO







4

--------------------------------------------------------------------------------



EXHIBIT A


Securities Purchase Agreement

 
 
 
 
 
 
 
 
 
 
 
 
 
5